file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm




                                                               No. 99-395

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                              2000 MT 347

                                                             303 Mont. 245

                                                              15 P. 3d 482

                                             BELGRADE ELEMENTARY AND

                                             HIGH SCHOOL DISTRICT NO. 44,


                                                      Petitioner and Appellant,

                                                                      v.

                                       ALLAN AND CINDY MORRIS, BOZEMAN

                                   ELEMENTARY AND HIGH SCHOOL DISTRICT

                              NO. 7 AND GALLATIN COUNTY SUPERINTENDENT

                                               OF SCHOOLS JILL RICHARDS,

                                                  Respondents and Respondents.

                        APPEAL FROM: District Court of the Eighteenth Judicial District,

                                                In and for the County of Gallatin,

                                      The Honorable Mike Salvagni, Judge presiding.

                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                               Michael S. Dahlem, Attorney at Law, Whitefish, Montana

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm (1 of 4)4/2/2007 11:18:39 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm



                                                            For Respondents:

                                Susan Swimley, Gallatin Chief Deputy County Attorney,

                                                           Bozeman, Montana

                                               Submitted on Briefs: March 2, 2000
                                                  Decided: December 21, 2000

                                                                    Filed:

                                    __________________________________________

                                                                    Clerk



Justice Jim Regnier delivered the opinion of the Court.

¶1 Belgrade Elementary and High School District No. 44 ("Belgrade School District")
appeals from the Order entered by the Eighteenth Judicial District Court, Gallatin County,
affirming the decisions of the Gallatin County Superintendent of Schools which granted
transfers of territory from Belgrade School District. Belgrade School District contends that
the District Court erred when it concluded that §§ 20-6-213(5) and -320(5), MCA, the
statutes which confer authority to county superintendents of schools to grant or deny
petitions to transfer territory among school districts, are constitutional. We reverse.

                                                          BACKGROUND

¶2 On August 7, 1997, Allan and Cindy Morris submitted two petitions to Gallatin County
Superintendent of Schools Jill Richards requesting that Richards allow the transfer of their
property from Belgrade School District to Bozeman Elementary and High School District
No. 7. The Gallatin County Superintendent held a hearing on the Morris's petitions on
November 24, 1997, and subsequently granted their petitions for transfer by order on
December 15, 1997.

¶3 On January 14, 1998, Belgrade School District filed a petition in the Eighteenth
Judicial District Court, Gallatin County, seeking judicial review of the Gallatin County


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm (2 of 4)4/2/2007 11:18:39 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm


Superintendent's decision. The District Court held oral argument on Belgrade School
District's petition on March 25, 1999. On April 26, 1999, the court issued an Order
denying Belgrade School District's petition and affirming the decision of the Gallatin
County Superintendent of Schools. Belgrade School District appeals.

                                                  STANDARD OF REVIEW

¶4 Our review of issues involving constitutional law is plenary. State v. Bedwell, 1999 MT
206, ¶ 4, 295 Mont. 476, ¶ 4, 985 P.2d 150, ¶ 4. When the constitutionality of a statute is
challenged, we begin with the presumption that the statute is constitutional, and the party
attacking it has the burden of proving it unconstitutional. Connery v. Liberty Northwest
Ins. Corp., 1998 MT 125, ¶ 9, 289 Mont. 94, ¶ 9, 960 P.2d 288, ¶ 9. A statute will be
"upheld on review except when proven to be unconstitutional beyond a reasonable doubt."
Montanans for Responsible Use of the Sch. Trust v. State ex rel. Bd. of Land Comm'rs,
1999 MT 263, ¶ 11, 296 Mont. 402, ¶ 11, 989 P.2d 800, ¶ 11.

                                                            DISCUSSION

¶5 Whether the District Court erred when it concluded that §§ 20-6-213(5) and -320(5),
MCA, the statutes which confer authority to county superintendents of schools to grant or
deny petitions to transfer territory among school districts, are constitutional?

¶6 The District Court concluded that the statutes governing the transfer of territory from
one school district to another do not impermissibly grant legislative or rule making
authority to county superintendents of schools. The court determined that the statutes
adequately define the balancing of interests which the county superintendent must perform
in deciding whether to grant or deny a petition.

¶7 Sections 20-6-213(5) and -320(5), MCA, provide that a county superintendent shall
grant or deny a requested transfer of territory "based on the effects that the transfer would
have on those residing in the territory proposed for transfer as well as those residing in the
remaining territory" of the elementary or high school district.

¶8 We conclude that §§ 20-6-213(5) and -320(5), MCA, are unconstitutional delegations
of legislative authority beyond a reasonable doubt. We have previously concluded that §
20-6-320(5), MCA, represents an unconstitutional delegation of legislative authority.
Hayes v. Lame Deer High School Dist., 2000 MT 342, ¶ 20 (Dec. 19, 2000), holding that


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm (3 of 4)4/2/2007 11:18:39 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm


the grant of authority contained in § 20-6-320(6), MCA (1993), the statutory precursor to
this provision, is unconstitutional). Upon reflection, the rationale set forth in the majority
opinion of Hayes, as well as the special concurrence of Justice Nelson, controls the case
sub judice. The grant of legislative authority contained in § 20-6-213(5), MCA, suffers
from the same constitutional deficiency as § 20-6-320(5), MCA: both statutes confer
legislative authority to a county superintendent of schools to grant or deny territory
transfer petitions "based on the effects" of the proposed transfer.

                                                              ¶9 Reversed.

                                                         /S/ JIM REGNIER

                                                              We Concur:

                                                        /S/ J. A. TURNAGE

                                                      /S/ KARLA M. GRAY

                                                    /S/ JAMES C. NELSON

                                               /S/ W. WILLIAM LEAPHART

                                                /S/ WILLIAM E. HUNT, SR.

                                                /S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-395%20Opinion.htm (4 of 4)4/2/2007 11:18:39 AM